Citation Nr: 0621209	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  05-02 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


ISSUE

Entitlement to service connection for residuals of head/neck 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel




REMAND

The veteran had active military service from February 1967 to 
June 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In November 2005 the veteran and his wife testified at a 
Board hearing held in Huntington, West Virginia.  A 
transcript of this hearing has been made a part of the 
record.

During the November 2005 hearing the veteran testified that 
he is receiving Social Security Administration disability 
benefits.  In order to assist the veteran in developing his 
case, the RO should obtain and consider all pertinent SSA 
[Social Security Administration] records.  See Woods v. 
Gober, 14 Vet. App. 214, 222 (2000) (holding that VA was 
obligated, in light of the evidence that the veteran was 
receiving Social Security benefits, to have attempted to 
obtain his Social Security records and remanding for the 
Board to do so); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (holding that a complete review of the 
veteran's record must include a review of his Social Security 
records). 

At the hearing the veteran also stated that within months of 
his release from service, two of his front teeth were 
extracted after they turned yellow and became "real loose" 
as a result of the in-service injury.  He also stated that 
after his release from service he continued to experience 
headaches and problems with his neck and that the year after 
his release from service he underwent a tonsillectomy because 
his doctor thought his tonsils might have something to do 
with these symptoms.  The veteran indicated that medical 
records of his treatment had been destroyed in a flood in 
Mullins, West Virginia, in 2001, but it is not clear that the 
medical and dental records from 1967 and 1968 were destroyed.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following action:

1.  The RO should request the veteran to 
identify all health care providers who 
treated him for dental problems and his 
headaches and neck disorder since his 
release from service in 1967.  He should 
be requested to clearly state what 
treatment records had been destroyed in 
the 2001 flood and whether or not any 
records of the dental treatment received 
in 1967 or the tonsillectomy in 1968 are 
available.  The RO should attempt to 
obtain records from all sources identified 
by the veteran. 

2.  The RO must contact the Social Security 
Administration for copies of the 
administrative decision and the medical 
reports upon which the veteran's Social 
Security disability benefits are based.  

3.  Thereafter, the RO should readjudicate 
the veteran's claim in light of any records 
added to the claims folder since issuance 
of the statement of the case in January 
2005, including the transcript of the 
hearing in November 2005 and the medical 
records from The Know Pain Clinic received 
in October and November 2005.  If the 
benefit sought remains denied, the veteran 
and his representative should be furnished 
a supplemental statement of the case and be 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for appellate review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


